DETAILED ACTION
Response to Amendment
Response to Arguments
Applicant’s arguments, see Section III, filed 8-26-01, with respect to claims 1-6 and 12-25 have been fully considered and are persuasive.  The 101 rejection of claims 1-6 and 12-25 has been withdrawn. 
Applicant’s arguments, see Section IV, filed 8-26-01, with respect to claims 1-6 and 12-25 have been fully considered and are persuasive.  The 102 rejection of claims 1-6 and 12-25 has been withdrawn.
Applicant has not submitted a Terminal Disclaimer for U.S. Patent No. 10,453,745 so the non-statutory double patent rejections still stands. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 12-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,453,7451. Although the claims at issue are not identical, they are not distinct from each other because they both claim a method and apparatus comprising: establishing, based on a motion 
Claims 1 and 2 are similar to claim 1 of U.S. Patent No. 10,453,451.
Claims 3-6 are similar to claims 2-5, respectively, of U.S. Patent No. 10,453,451.
Claim 12 is similar to claim 12 of U.S. Patent No. 10,453,451.
Claims 13 and 14 are similar to claim 14 of U.S. Patent No. 10,453,451.
Claims 15-20 are similar to claims 15-20, respectively, of U.S. Patent No. 10,453,451.
Claims 21-22 and 25 are similar to claim 6 of U.S. Patent No. 10,453,451. 
Claim 22 is similar to claim 6 of U.S. Patent No. 10,453,451.
Claim 23 is similar to claim 10 of U.S. Patent No. 10,453,451.
Claim 24 is similar to claim 11 of U.S. Patent No. 10,453,451.
Allowable Subject Matter
Claims 1-6 and 12-25 are rejected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and a Terminal Disclaimer is submitted.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Toh et al. (WO 2014/209221), cited by Applicant, shows a communication device and method that includes voice input and sends data to the computing device based on this voice input. In regard to claims 1, 12, and 21, the prior art of record does not show or suggest the first step of establishing, based on a motion associated with a control device satisfying a motion threshold, a communication session with a computing device. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621.  The examiner can normally be reached on Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        September 30, 2021